Fourth Court of Appeals
                               San Antonio, Texas
                                   September 21, 2016

                                   No. 04-15-00693-CV

                                   Teresita CUTLER,
                                       Appellant

                                            v.

                               Ernest Eugene CUTLER, Jr.,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-00007
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the appellee’s motion for rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court